Title: To George Washington from Landon Carter, 24 December 1796
From: Carter, Landon
To: Washington, George


                        
                            Dear Sir 
                            At Sabine Hall still 24th December 1796
                        
                        I am now to give you some account of an Arrangement which I rather wish to
                            adopt, than one I have in real practice. The untowardness, so often complained of as a
                            fatallity, may always be traced to some error in the Man himself, immediate or remote:
                            Howsoever this may be, an untowardness has unceasingly marked my Life. My Plan requires
                            appropriate Farm Houses, Utensils, and inclosures; and I am baffled in all my attempts to
                            fit them out. Every effort I have made, during Life, to have Tradesmen formed of my Slaves,
                            has had for a result, to be untaught as to the object, but well instructed Rogues, and
                            Vagabonds; and every Carpenter I meet with is too full of Work to be able to do mine: Nay
                            the division by Survey is clogged with delay, and remains incomplete, though a whole year
                            began. I hope you will not imagine I have been uttering the vexations of disappointment; but
                            will rather admit it to be an apology, for recommending to you what I do not as yet, pursue
                            with just precision on my own Estate.
                        Long have the Planters, and Farmers, in Virginia, been willing to admit the
                            superior effectiveness of small divisions of their Laborers; but few have put it into
                            practice. The reasons for this superiority are obvious, and have often been repeated; but
                            among those to be alledged, I may here speak of such as I have never heard advanced. It
                            would always have been well to conciliate the mind to Labor, not relying on Fear for the
                            impulse: It now becomes the more essential, since the Minds even of the Slaves grow more
                            enlightened. The division of the Laborers is creative of some degree of Rank; it presents to
                            their Minds an object within their comprehension to take in; they see the begining and the
                            end of their years Toil; and thereby may take it hold by the right end to pursue a clue
                            along.
                        The wide extent of the I. Corn field, in the usual collective way, not only
                            wastes the fertile store laid up with in the Land but it also serves to consume a deal of
                            Labor by a misapplication of it. A Farm works to the best advantage, when it consists of
                            only four Hands, allowing each an horse: These Hands should have no interruption from the
                            pursuit of their Crop. All the fencing, cleaning up &c., should be brought in as a
                            charge to be debited against the Profits; and the steady pursuit, with singleness of object,
                            will well affray that charge. An extra Gang may be appointed, on every
                            Estate to do this as a sole employment; and their Labors will be better
                            directed, than if they had to pass from one to the other, as is the case
                            where all is blended: There is cheerfulness in Labor, when it is distinct. To every four
                            laboring hands there should be one sedate Female to keep the house, cook, take care of the
                            Children, the Poultry concern, and cultivate the little Garden: Often in
                            the lesser ailments this Person may take place of the absentee in the
                            Field. Besides the four Horses, I would allow the Farm four Oxen and
                            two Tumbrils: & these the Manure may be carried out to the I. Corn field, during the
                            Period when the Horses are doubled in the Plough, to break the Land and thereby two of the
                            Hands are spared to drive the Tumbrils.
                        A Farm, to be wrought by the above appointed Labor, should consist of seven
                            forty acre Fields; to raise I. Corn upon one—manured in the Hill; I. Pease in two; Fall
                            grain in two; and Clover or other grass in the remaining two. These
                            different Crops will follow each other as expressed in the following Scheme.
                        Fields numberedYears179717981799180018011802180318041805180618071808180918101811181218131PeaseCl.CloverC.I.C.P.F.G.P.Cl.C.C.I.C.P.F.G.P.Cl.C.F. GrainsF.G.F.G.2I. CornPeaseCl.C.C.I.C.P.F.G.P.Cl.C.C.I.C.P.F.G.P.Cl.F.G.F.G.F.G.3I. CornP.Cl.C.C.I.C.P.F.G.PCl.C.C.I.C.P.F.G.P.F.G.F.G.4PeaseF. GrainI.C.P.Cl.C.C.I.C.P.F.G.P.Cl.C.C.I.C.P.F.G.F.G.F.G.5P.I.C.P.Cl.C.C.I.C.P.F.G.P.Cl.C.C.I.C.P.F.G.F.G.6P.F.G.P.Cl.C.C.I.C.P.F.G.P.Cl.C.C.I.C.F.G.F.G.7P.F.G.P.Cl.C.C.I.C.P.F.G.P.Cl.C.C.F.G.F.G.
                        

                        In this Scheme you will observe, in one of the Fall grain
                            fields in every year, cl. placed above; which is meant to denote the
                            seeding of the Clover either with the Fall Grain sown upon the Tilth,
                                or the Spring under a harrowing of the Grain, & rolled in,
                            just as a Farmer chuses. Some Persons assure me, that sort of spring
                                culture does mend the crop of Wheat; but I have never made the
                            Tryal—perhaps you have, and if so will oblige me with your Remarks: My
                            objection to the harrow is in a measure removed, in this instance, by
                                the ready succession of shade in the advance of the Wheat; and must
                                yield to that necessity there is at seeding to have unevenesses
                            removed.
                        I think I may well say that this Sceme presents a Culture
                            favorable to the Earth, and profitable to the Owner. Many People will
                            have a better opinion of it for the two years appointed for Grass; but it
                            was not with that View I have admitted a sixth and seventh Diversion; for
                            I think that is not probably a state of best improovement to the Soil. If
                            the Clover be the chosen Grass, and that be suffered to advance to a
                            fitness for the Scythe, to soil the Beast, it then will mend the Land: if
                            the Clover be pastured, kept low, and hoof trodden; or if the Grass be of the spreading root kind; I must think the Earth will, at best, be in
                            equilibria. The motive I had for the introduction of the two grass
                            fields, was to make the Farm complete, by taking its share of Stock, for
                                the purpose of dividing that as well as the Laborers; upon a
                            supposition of their thriving better: The Farms too by possessing Stock, acquire a succession of Manure for the I. Corn field: Add to these motives, the
                            Field has a longer recess from the I. Corn Crop.
                        The annal Crop for four hands, will be forty acres of I. Corn;
                            eighty acres of Fall Grain; and eighty acres of I. Pease. This will be
                            thought by some Persons to be too great an allotment—but you will take a
                            View of the principle accomodation; which is the simplifying the Labor,
                                by throwing away the hoe, and performing all with the Plough:
                                you will take a comparative view of the Labor required to cultivate
                                I. Corn, and that which the Pease demand; and that twenty Acres
                                of the former has, in all time, been found within the compass of one
                            Plow-horse, As to the Fall Grain, the Farmer may call in Hirelings, if his plowing is
                            throng, as they do in all countries, to assist in the Harvest; and he
                            will find that his other engagements will well afford the expence. The
                                general appointment, for the common I. Corn husbandry, is, in a gang
                                of fourteen hands, about eight Ploughs and Six hoes: Suppose the Crop
                                to consist of twenty acres for each plough, it will be one hundred
                            and sixty acres. In my arrangement, allowing the fourteen hands an horse
                            each, the crop at the rate of twenty acres as before for every Plow will be Two hundred and
                            eighty Acres. Now admitting that the Hoe is useful to advance the I.
                            Corn, an apt question may be asked if that advance will make 160. produce as much as 280. Acres
                            will do without the aid of the Hoe.
                        One happy discovery, if pechance it can be made, would enable
                            us to stretch the pease, and consequent Fall Grain Fields, a greater extent than this Sceme
                            appoints; I mean an instruement to facillitate the Pease Harvest: Pulling
                            them up by hand makes 80 Acres full tedious for four hands.
                        I will here conclude this Letter, and if I shall have omitted any material
                            matter on the subject, you will please to point it out, and I will be more explicit. In the
                            mean time I shall cease, for a while, from intruding on your
                                valuable time, till your high Office is laid down, unless you find
                                liesure to call my Pen again into use before that Period. I have the
                            honor to be with every sentiment of most true regard Dear Sir Your very
                            respectfull and Obedient humble servant
                        
                            L. Carter
                            
                        
                    